Citation Nr: 1520479	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-21 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1958 to February 1961.  The Veteran passed away in May 2010.  The Appellant is the Veteran's surviving spouse.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO.  VA will notify the Appellant if further action is required.


REMAND

In June 2010, the Appellant filed a claim for dependency and indemnification compensation.  At the time of the Veteran's death, his only service-connected disability was a below the knee amputation of his right leg and there were no other claims pending.  The Veteran's death certificate lists the immediate cause of death as "mass iliopsas pelvic area."  Sepsis, bilateral vascular necroisis of the hips, and deep vein thrombosis of the left lower extremity were listed as significant conditions contributing to the Veteran's death.

As an initial matter, the Board notes that the Veteran's file contains almost no medical evidence related to his claim.

The claims file does contain a May 2009 VA treatment note, submitted by the Appellant, indicating that the Veteran had an infection on the end of his right lower extremity at the amputation site and that a new prosthesis was required due to "poor repair and fit."  Although it is clear the Veteran sought medical treatment with VA, the claims file and electronic record do not contain any post-service VA treatment records whatsoever.  Accordingly, on remand the RO must obtain all outstanding VA medical treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

While the claim is in remand status, the RO must also obtain medical records from any identified private medical providers, to include Marlette Regional Hospital, Port Huron Hospital, and Dr. D. R.  See 38 C.F.R. § 3.159 (2014).

Finally, the RO must obtain an adequate VA medical opinion regarding the cause of the Veteran's death.  The claims file contains a letter from Dr. D. R. opining that the Veteran's "infection in [his] leg may have been a contributing factor in his condition, which caused his death."  This opinion, however, does not indicate whether the doctor was referencing the Veteran's left or right leg.  Even assuming Dr. D. R. did specify that the Veteran's service-connected right leg amputation contributed to his death, the opinion is still inadequate as it fails to provide any supporting reasoning for its conclusion, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning), and is too speculative in nature.  See Winsett v. West, 11 Vet. App. 420 (1998); aff'd 217 F.3d 854 (Fed. Cir. 1999), cert denied 528 US 1193 (2000) (speculative opinions are not a basis to show causation).

The Board notes that the RO ignored the Appellant's December 2010 request for a medical opinion regarding the cause of her husband's death.  Entitlement to service connection for a veteran's death is a medical determination that cannot be substantiated by competent lay evidence and the Board cannot make this determination on its own.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board must consider independent medical evidence to support its findings rather than provide its own medical judgment).  Accordingly, after obtaining all outstanding VA and private medical records, the RO must obtain a medical opinion regarding the likelihood that the Veteran's cause of death was related to his service-connected right leg amputation, to include any infections at the amputation site.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the appropriate authorization forms and attempt to procure copies of all identified outstanding VA and private medical records which have not previously been obtained, to include:

(a)  Marlette Regional Hospital;

(b)  Port Huron Hospital;

(c)  Dr. D. R.; and

(d)  any other identified medical providers.

2.  Thereafter, the RO must obtain a VA medical opinion addressing the extent to which the Veteran's service-connected right leg amputation, to include any infection at the amputation site, caused or contributed to his death.  The claims file and all electronic records must be made available to the physician, and the physician must note in the medical report that these records have been reviewed.

Following a review of the evidence of record, and with consideration of any lay statements of record, the VA physician must express opinions as to the following:

(a)  Whether it is as least as likely as not (50 percent or more probability) that the Veteran's immediate cause of death (mass iliopsas pelvic area) or any contributory cause of death (sepsis, bilateral vascular necroisis of the hips, deep vein thrombosis of the left lower extremity) was due to the Veteran's active duty military service, to include any incident therein.

(b)  Whether it is as least as likely as not (50 percent or more probability) that the Veteran's service-connected right leg amputation, to include any infections at the amputation site, immediately caused his death, contributed substantially or materially to his death, combined with another disorder to cause his death, or aided or lent assistance to his death (i.e., when a causal, not just a casual, connection is shown).

A complete rationale for all opinions must be provided.

If the consulting physician is unable to provide the requested opinion without resorting to speculation, the physician must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the physician (i.e., the medical professional does not have the requisite knowledge or training to formulate such an opinion).

3.  The medical report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Appellant's claim.  If any benefit on appeal remains denied, the Appellant and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.




No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

